 Case 5:16-cv-13486-JEL-EAS ECF No. 6, PageID.10 Filed 05/22/19 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                  Plaintiff,                    CASE NO. 16-13486

-vs-                                            HON. JUDITH LEVY

JANET BIGELOW,
                           Defendant.
                                        /

                        SATISFACTION OF JUDGMENT

TO: CLERK OF THE COURT

       This is to certify that the judgment entered in this case on October 11, 2016,

in favor of plaintiff and against defendant, JANET BIGELOW, in the amount of

$4,235.50 has been satisfied in full.

       I certify under penalty of perjury that the foregoing is true and correct.

                                               Respectfully submitted,

                                               MATTHEW SCHNEIDER
                                               United States Attorney


                                        By:    s/JACQUELINE M. HOTZ
                                               Assistant U.S. Attorney
                                               211 W. Fort St., Ste. 2001
                                               Detroit, Michigan 48226
                                               Phone: (313) 226-9108
                                               E-mail: Jackie.Hotz@usdoj.gov
May 22, 2019                                   MI Bar No. P35219
 Case 5:16-cv-13486-JEL-EAS ECF No. 6, PageID.11 Filed 05/22/19 Page 2 of 2




                       CERTIFICATION OF SERVICE


      I hereby certify that on May 22, 2019, I electronically filed the foregoing
paper with the Clerk of the Court using the ECF system which will send notification
of such filing to all counsel of record.




      I further certify that Merima Biogradlija, FSA Paralegal assigned to the
Financial Litigation Unit of the U.S. Attorney’s Office, has placed the foregoing
document in a postage paid envelope and placed said envelope in the United States
mail addressed to the following non-ECF participants:


Janet Bigelow, 593 N. State Rd. , Owosso Michigan 48867-8402



                                            s/JACQUELINE M. HOTZ
                                            Assistant U.S. Attorney
                                            211 W. Fort St., Ste. 2001
                                            Detroit, Michigan 48226
                                            Phone: (313) 226-9108
                                            E-mail: Jackie.Hotz@usdoj.gov
                                            MI Bar No. P35219
